Citation Nr: 0729783	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder secondary to service-connected PTSD.

3.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected PTSD.

4.  Entitlement to service connection for abdominal pain 
related to benign liver neoplasms, to include as due to 
exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that in pertinent 
part denied the veteran's claims for service connection for 
hypertension, a cardiovascular disorder, and erectile 
dysfunction secondary to service-connected PTSD, and denied 
his claim for service connection for abdominal pain related 
to benign liver neoplasms, to include as due to exposure to 
herbicide agents.  In July 2007, the veteran testified before 
the Board at a hearing that was held via videoconference from 
the RO.  

The issues of entitlement to service connection for 
hypertension, a cardiovascular disorder, and erectile 
dysfunction secondary to service-connected PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's abdominal pain and benign neoplasms of the 
liver first manifested many years after his separation from 
service and are unrelated to any aspect thereof, including 
exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for abdominal pain 
related to neoplasms of the liver, to include as secondary to 
exposure to herbicide agents, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.309, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  The veteran's abdominal pain and benign 
neoplasms of the liver, however, are not disorders for which 
service connection may be granted on a presumptive basis.

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2006), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Abdominal pain and benign neoplasms of the liver, however, 
are not among these diseases or disorders.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  The United 
States Court of Appeals for the Federal Circuit, however, has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006);.  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran asserts that he has abdominal pain related to 
benign neoplasms of the liver.  He asserts that the neoplasms 
of the liver developed as a result of his exposure to 
herbicide agents during service.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty from June 1967 to May 1969, which included 
approximately one year of service in Vietnam.  Thus, the 
veteran in this case will be afforded the presumption of 
exposure to Agent Orange.  However, the veteran has not been 
diagnosed with a disease that has been shown to have a 
positive association with exposure to herbicides, and 
presumptive service connection as secondary to exposure to 
Agent Orange is therefore not warranted.  See  38 C.F.R. 
§ 3.309(e).   

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The veteran's service medical records are negative for a 
diagnosis or symptoms of abdominal pain or neoplasms of the 
liver.  The Board accordingly finds that chronicity of 
abdominal pain or neoplasms of the liver in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
abdominal pain and benign neoplasms of the liver.  38 C.F.R. 
§ 3.303(b).  In July 2007 testimony before the Board, the 
veteran reported that he received treatment for abdominal 
pain shortly after his separation from service.  The treating 
physician, however, was deceased, and no records of such 
treatment were available.  

The first clinical evidence of record related to either 
abdominal pain or a benign neoplasm of the liver is dated in 
September 2002.  At that time, the veteran underwent an 
abdominal ultrasound secondary to complaints of persistent 
abdominal pain.  The ultrasound revealed a 2.8 cm oval-shaped 
mass in the medial segment of the left hepatic lobe which was 
felt to possibly represent an hemangioma.  However, as other 
solid liver masses could not be ruled out, the veteran was 
scheduled for additional evaluation with a nuclear medicine 
hemangioma scan.  CT scan of the liver later that month 
revealed multiple small, very hypodense lesions in the liver 
which appeared to be most consistent with benign cysts.  Each 
cyst averaged approximately 4 mm in diameter.  The 3 cm 
lesion in the left lobe of the liver which had been 
visualized on ultrasound was felt to most likely be an 
hemangioma.  A review of the nuclear medicine study showed 
this to be a bit atypical, but it was still felt that 
hemangioma was the most appropriate diagnosis.  It was 
determined that the best course of action was to simply 
observe the neoplasms for changes in the future.  If they 
remained stable, then they were benign neoplasms, as 
expected.  Follow-up evaluation in April 2003 revealed no 
changes.  It was recommended that the veteran again undergo 
abdominal ultrasound in 4 to 6 months to ensure stability.  
Clinical records dated to March 2007 do not demonstrate any 
changes in the liver neoplasms, nor do they demonstrate 
additional complaints of abdominal pain.  At no time has any 
treating physician related the veteran's complaints of 
abdominal pain or his benign neoplasms of the liver to his 
period of active service, including to exposure to herbicide 
agents.

While the veteran alleges that he received treatment for 
abdominal pain shortly after his discharge from service, 
there are no records which reflect treatment for abdominal 
pain or liver problems until September 2002, approximately 33 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence of complaints of abdominal 
pain or of liver problems in service.  As there is no 
evidence of treatment for or complaints related to abdominal 
pain or liver problems during service, the Board finds that a 
VA examination is not required in this case.  Finally, there 
is no evidence establishing a medical nexus between military 
service and the veteran's abdominal pain or benign neoplasms 
of the liver.  Thus, service connection for abdominal pain 
and benign neoplasms of the liver is not warranted.

The Board has considered the veteran's assertions that his 
abdominal pain and benign neoplasms of the liver are related 
to his service, including exposure to Agent Orange.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In the present case, there is no competent medical evidence 
that the veteran's abdominal pain and benign neoplasms of the 
liver are linked to service.  No probative, competent medical 
evidence exists of a relationship between this condition and 
the veteran's service.  Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1990); Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board concludes that the 
veteran's abdominal pain and benign neoplasms of the liver 
were not incurred in or aggravated by his service.

In sum, the weight of the credible evidence demonstrates that 
the veteran's abdominal pain and neoplasms of the liver first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the "benefit of the doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In May 2002, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a September 
2004 re-adjudication of the claim by the RO subsequent to 
receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.




ORDER

Service connection for abdominal pain related to benign liver 
neoplasms, to include as due to exposure to herbicide agents, 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for hypertension, a 
cardiovascular disorder, and erectile dysfunction secondary 
to service-connected PTSD.

The veteran was service-connected for PTSD effective May 1, 
2002.  The veteran, however, asserts that his PTSD symptoms 
first manifested shortly after his separation from service; 
that is, many years prior to his formal diagnosis and award 
of service connection.  

The veteran asserts that he has experienced problems with 
erectile dysfunction since 1977, following the surgical 
removal of kidney stones.  A review of the record reflects 
that the first evidence of record related to treatment for 
erectile dysfunction is dated in March 1992.  At that time, 
it was noted that the veteran had been on penile injections 
for loss of erectile function.  The initial record of 
treatment associated with erectile dysfunction is not of 
record.  Thus, while it is unclear precisely when the veteran 
first received treatment for erectile dysfunction, it is 
clear that he first received treatment prior to March 1992.  
Subsequent clinical records dated to March 2007 and a report 
of VA genitourinary examination dated in July 2002 show 
continued treatment for erectile dysfunction.  At no time, 
however, has any treating physician related the veteran's 
erectile dysfunction to his service-connected PTSD.  
Similarly, the July 2002 VA examiner did not comment as to 
any relationship between the veteran's service-connected PTSD 
and his erectile dysfunction.

With regard to the veteran's hypertension and other 
cardiovascular disorders, the record reflects that in May 
2000 the veteran reported to the emergency room with 
complaints of chest pain and atrial fibrillation.  Following 
cardioversion, the veteran underwent cardiac catheterization, 
which revealed normal coronary arteries.  He was prescribed 
daily aspirin and Atenolol to help treat his cardiac 
arrhythmia.  Additionally, at the time of his 
hospitalization, he was felt to have borderline hypertension.  
The record reflects that a formal diagnosis of hypertension 
was made in November 2000.  Subsequent clinical records dated 
to March 2007 and a report of VA cardiovascular examination 
dated in July 2002 show continued management of hypertension 
and cardiac arrhythmia.  At no time, however, has any 
treating physician related either the veteran's hypertension 
or cardiac arrhythmia to his service-connected PTSD.  
Similarly, the July 2002 VA examiner did not comment as to 
any relationship between the veteran's service-connected PTSD 
and his hypertension or cardiac arrhythmia.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, 
the veteran has already been afforded VA genitourinary and 
cardiovascular examinations.  Significantly, however, the 
veteran's claims file was not available for review at the 
time of either examination.  Additionally, neither the VA 
genitourinary examiner nor the VA cardiovascular examiner 
commented as to any relationship between the veteran's 
service-connected PTSD and his erectile dysfunction, 
including as to whether the veteran's PTSD aggravates his 
erectile dysfunction, or as to any relationship between the 
veteran's service-connected PTSD and his hypertension and 
cardiac arrhythmia, including as to whether the veteran's 
PTSD aggravates his hypertension and cardiac arrhythmia.  
Thus, while the veteran in this case has already been 
afforded VA examinations, the Board finds that the 
examinations were inadequate, given that the claims file was 
not available for review, and thus an accurate assessment of 
the veteran's conditions could not be determined.  
Additionally, because the relationships between the veteran's 
service-connected PTSD and his nonservice-connected 
hypertension, cardiac arrhythmia, and erectile dysfunction 
are unclear, the Board finds that a remand for additional 
examinations and opinions is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
cardiovascular examination for the 
purpose of ascertaining whether it is 
at least as likely as not that the 
veteran's hypertension and cardiac 
arrhythmia are causally related to, or 
aggravated by, his service-connected 
PTSD.  The claims folder should be made 
available to and be reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner 
should specifically opine as to the 
etiology of the veteran's cardiac 
arrhythmia.  For example, the examiner 
should state whether the arrhythmia is 
the result of a congenital defect.  The 
examiner should additionally 
specifically opine as to whether it is 
at least as likely as not that the 
veteran's PTSD caused or aggravated the 
veteran's hypertension or cardiac 
arrhythmia.  If the examiner finds that 
the PTSD aggravates the hypertension or 
cardiac arrhythmia, the examiner should 
state the manner in which and to what 
extent the hypertension or cardiac 
arrhythmia is aggravated by the PTSD.  
The examiner should also comment as to 
the etiology of the hypertension, and 
specifically as to whether the veteran 
developed hypertension as a result of 
his PTSD.  In this regard, the examiner 
should take into consideration the 
veteran's assertion that his PTSD 
symptoms first manifested many years 
prior to his formal diagnosis of PTSD.  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.    

2.  Schedule the veteran for a 
genitourinary examination for the 
purpose of ascertaining whether it is 
at least as likely as not that the 
veteran's erectile dysfunction is 
related to his service-connected PTSD.  
The claims folder should be made 
available to and be reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner 
should specifically opine as to whether 
it is at least as likely as not that 
the veteran's PTSD caused or aggravates 
his erectile dysfunction.  If the 
examiner finds that the PTSD aggravates 
the erectile dysfunction, the examiner 
should state the manner in which and to 
what extent the erectile dysfunction is 
aggravated by the PTSD.  The examiner 
should also comment as to the etiology 
of the erectile dysfunction, and 
specifically as to whether the veteran 
developed erectile dysfunction as a 
result of his PTSD.  In this regard, 
the examiner should take into 
consideration the veteran's assertion 
that his PTSD symptoms first manifested 
many years prior to his formal 
diagnosis of PTSD.  All opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.    

3.  Then, readjudicate the veteran's 
claims for service connection for 
hypertension, a cardiovascular 
disorder, and erectile dysfunction 
secondary to service-connected PTSD.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


